Citation Nr: 1402115	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  10-27 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1. Entitlement to service connection for hearing loss, to include as due to otosclerosis.

2. Entitlement to service connection for tinnitus, to include as due to otosclerosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1973 to August 1976.  

This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Boston, Massachusetts, Regional Office (RO) of the Department of Veterans Affairs (VA) that denied entitlement to service connection for otosclerosis, claimed as hearing loss and tinnitus.
	

FINDINGS OF FACT

1. Hearing loss is etiologically related to the Veteran's active service.

2. Tinnitus is etiologically related to the Veteran's active service.


CONCLUSIONS OF LAW

1. Hearing loss was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

2. Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, including notice pertaining to the disability-rating and effective-date elements of his claims.  In addition, the evidence currently of record is sufficient to substantiate his claims for entitlement to service connection for hearing loss and tinnitus.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013) or 38 C.F.R. § 3.159 (2013).

Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The Veteran contends that service connection is warranted for hearing loss and tinnitus which developed in service as a result of his exposure to artillery fire.

The Veteran's DD Form 214 demonstrates his military occupational specialty was that of a general clerk and lists his last duty assignment to be on the U.S.S. Julius A. Furer.  Additional statements from the Veteran indicate that he served as the above-named naval vessel's yeoman, as the captain's phone talker, and in roving security.  The Veteran explained that he worked in close proximity to artillery fire but was unable to use hearing protection because it would interfere with his duties as a phone talker.  

The Veteran's examination at entrance into service did not show any evidence of hearing problems including tinnitus, hearing loss or otosclerosis.  On examination, pure tone thresholds were within normal limits.

The Veteran's service treatment records (STRs) are negative for evidence of tinnitus.  Records show that the Veteran was fitted for ear plugs in May 1975.  

In a July 1976 examination, pure tone thresholds, in decibels, were as follows:




HERTZ


500
1000
2000
3000
4000
RIGHT
30
30/25
30
35
45
LEFT
30
30
25
45
45

In November 2008 and January 2009, the Veteran submitted statements indicating that he was exposed to loud noise from large guns and rockets about 8 to 10 times per month in service that caused a decrease in hearing and ringing in his ears.  He reiterated that even though ear plugs were issued after he complained of hearing loss, he could not wear them because it interfered with his duties.

During a March 2009 VA-contracted audiological examination, the Veteran provided a history of noise exposure while working as a ship's phone person and firing weapons with the onset of tinnitus and hearing loss in 1975.  The Veteran reported no occupational noise exposure.  The March 2009 examiner diagnosed mild conductive hearing loss in the right ear and moderately severe conductive hearing loss in the left ear, with tinnitus constant bilaterally.  The March 2009 examiner determined that the Veteran may have otosclerosis, opining that, if so, it may have been caused by acoustic trauma.  The March 2009 examiner also included the following opinion:  

The level of tinnitus is consistent with the level of noise exposure during his military service.  Noise exposure is known to cause tinnitus.  It is at least as likely as not that the tinnitus and hearing loss is due to noise exposure during his military service.  

An April 2009 VA-contracted audiological examination report found moderate bilateral high-frequency conductive hearing loss.  The April 2009 examiner diagnosed bilateral otosclerosis and tinnitus, secondary to otosclerosis, and opined that tinnitus was "at least as likely as not associated with hearing loss."

In an April 2009 addendum opinion, the March 2009 VA-contracted audiologist opined that the Veteran's hearing loss "is not likely due to military service" because of the diagnosis of otosclerosis.

The Board finds the Veteran competently and consistently testified to duties aboard a naval vessel that exposed him to artillery fire.  Service treatment records corroborate the Veteran's statements by demonstrating that the Veteran received treatment on the named naval vessel for the duration of his service.  There is no evidence to suggest that the Veteran did not perform the stated duties.  Therefore, the Board concedes that the Veteran experienced acoustic trauma in service.  

With regard to the Veteran's claim for service connection for hearing loss, the Board finds that the Veteran incurred a hearing disability in service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  The Veteran had normal hearing in a July 1973 entrance examination, but by the time of a July 1976 examination report, findings showed that he had hearing loss of sufficient severity to constitute a VA disability.  See 38 C.F.R. § 3.385 (stating hearing loss for the purpose of VA disability compensation is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater.).  Additionally, the March 2009 examiner opined that the Veteran's current hearing disability, to include otosclerosis, may have been caused by acoustic trauma and that it was at least as likely as not that tinnitus and hearing loss was due to noise exposure from active service.

The Board acknowledges that the April 2009 examination report addendum opinion appears to weigh against Veteran's claim.  The Board finds, however, that any opinion against the claim is not supported by sufficient rationale.  Such opinions are also of little probative value because they fail to discuss the significance of the Veteran's hearing loss disability, clearly noted in the July 1976 STR or provide a rationale explaining why a diagnosis of otosclerosis warranted a conclusion that the Veteran's hearing loss may not be due to service.  The Board finds the STRs bolster the Veteran's lay contentions that his hearing loss began in service such that the evidence in favor of the claim is at least in equipoise with that against the claim.  

With regard to the Veteran's service connection claim for tinnitus, the Board finds the Veteran's statements concerning the onset of tinnitus in service and its continuity since service to be competent and credible.  Such lay testimony is competent to establish the presence of observable symptomatology sufficient to support a claim of service connection for tinnitus.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Additionally, the March 2009 VA examination report found the Veteran's tinnitus related to his in-service noise exposure.  

Accordingly, the Board will resolve reasonable doubt in favor of the Veteran to determine service connection for hearing loss and tinnitus is warranted.  



ORDER

Service connection for hearing loss is granted.

Service connection for tinnitus is granted.


______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


